           1    ALEXANDER B. CVITAN (SBN 81746),
                Email: alc@rac-law.com
           2    MARSHA M. HAMASAKI (SBN 102720), and Members of
           3
                Email: marshah@rac-law.com
                PETER A. HUTCHINSON (SBN 225399), Members of
                Email: peterh@rac-law.com
                                                                                JS-6
           4    REICH, ADELL & CVITAN, A Professional Law Corporation
                3550 Wilshire Boulevard, Suite 2000
           5    Los Angeles, California 90010-2421
                Telephone (213) 386-3860; Facsimile (213) 386-5583
           6
                Attorneys for Construction Laborers Trust Funds for
           7    Southern California Administrative Company, LLC

           8                          UNITED STATES DISTRICT COURT
           9          FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
           10

           11       CONSTRUCTION LABORERS               CASE NO.: 8:17-cv-02136 JVS(KESx)
                    TRUST FUNDS FOR SOUTHERN
           12       CALIFORNIA ADMINISTRATIVE
                    COMPANY, a Delaware limited         DEFAULT SEVERAL JUDGMENT
           13       liability company,                  AGAINST DEFENDANT KENNETH
           14                                           MICHAEL MERCURIO
           15                   Plaintiff,
           16
                           v.
           17
                                                        [Hon. James V. Selna]
           18       SPECIALTY CONTRACTING
                    COMPANY, a Nevada corporation
           19       doing business as DIVERSIFIED
                    DEMOLITION COMPANY;
           20       DIVERSIFIED CONCRETE
                    CUTTING, INC., a Nevada
           21       corporation; KENNETH MICHAEL
                    MERCURIO, an individual also
           22       known as KENNETH MICHAEL
                    MERCURIO, JR.; etc., et al.,
           23

           24
                                Defendants.
           25

           26

           27

           28
                ///

354929.2        1
           1          The Defendant, KENNETH MICHAEL MERCURIO, an individual also
           2    known as KENNETH MICHAEL MERCURIO, JR. (“MERCURIO”) having been
           3    regularly served with process and having failed to appear and answer the Plaintiff's
           4    First Amended Complaint, the Default of MERCURIO has been entered.
           5          MERCURIO is not an infant or incompetent person, and the Servicemembers
           6    Civil Relief Act of 2003 is not applicable to this suit or to MERCURIO.
           7          The issue of the amount of damages was submitted to the Court by motion
           8    supported by Declarations.
           9          Based upon the Motion for Default Several Judgment and the Declarations
           10   submitted and all other records and documents on file:
           11

           12         IT IS HEREBY ORDERED ADJUDGED AND DECREED that:
           13   Judgment is entered in favor of Plaintiff, CONSTRUCTION LABORERS TRUST
           14   FUNDS FOR SOUTHERN CALIFORNIA ADMINISTRATIVE COMPANY,
           15   LLC, the administrator, agent for collection and a fiduciary to the Construction
           16   Laborers Vacation Trust for Southern California; and against Defendant,
           17   KENNETH MICHAEL MERCURIO, an individual also known as KENNETH
           18   MICHAEL MERCURIO, JR. as follows:
           19

           20                     Principal (consisting of $56,382.42 in Vacation Contributions,
           21                      $11,276.48 in liquidated damages):     $67,658.90
           22                     Interest through February 7, 2019:            $ 7,697.38
           23                     Attorney’s Fees:                              $ 4,306.36
           24                     Costs:                                        $     565.00
           25                                                TOTAL:             $ 79,662.64
           26

           27   //
           28   //

354929.2        2
           1          The Court finds there is no just reason for delay in the entry of a final several
           2    judgment against MERCURIO pending the conclusion of the bankruptcy proceedings
           3    by Defendants, Specialty Contracting Company, a Nevada corporation doing business
           4    as Diversified Demolition Company and Diversified Concrete Cutting, Inc., a Nevada
           5    corporation.
           6

           7

           8    DATED:         May 06, 2019
                                                             JAMES V. SELNA
           9                                           UNITED STATES DISTRICT JUDGE
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

354929.2        3
